Case: 12-1600    Document: 39-1     Page: 1   Filed: 09/18/2012




          NOTE: This order is nonprecedential.

  mUltett ~tate5 QCourt of ~peaI5
      for tbe jfeberaI (!Circuit

                     APPLE INC.,
                   Plaintiff-Appellant,
                            v.
 SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
 ELECTRONICS AMERICA, INC., AND SAMSUNG
   TELECOMMUNICATIONS AMERICA, LLC,
         Defendants-Cross Appellants.


                    2012-1600, -1606


   Appeals from the United States District Court for the
Northern District of California in case no. 11-CV-1846,
Judge Lucy H. Koh.


                      ON MOTION


                      PER CURIAM.
                       ORDER
    Samsung Electronics Co., Ltd. et al. and Apple Inc.
each move for a stay, pending appeal, of the orders of the
United States District Court for the Northern District of
California unsealing certain trial and motion exhibits.
Case: 12-1600       Document: 39-1    Page: 2     Filed: 09/18/2012




APPLE INC. V SAMSUNG ELECTRONICS CO., LTD.                       2

    In deciding whether to grant a stay or injunction
pending appeal, this court "assesses [the] movant's
chances for success on appeal and weighs the equities as
they affect the parties and the public." E.!. Dupont de
Nemours & Co. v. Phillips Petroleum Co., 835 F.2d 277,
278 (Fed. Cir. 1987); see also Standard Havens Prods. v.
Gencor Indus., 897 F.2d 511 (Fed. Cir. 1990). To prevail,
a movant must establish a strong likelihood of success on
the merits or, failing that, must demonstrate that it has a
substantial case on the merits and that the harm factors
militate in its favor. Hilton v. Braunskill, 481 U.S. 770,
778 (1987).
      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motions are granted.
                                     FOR THE COURT

      SEP 18 2012                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Kathleen M. Sullivan, Esq.
    William F. Lee, Esq.
    William R. Stein, Esq.
                                           u.s.THE FEDERAL CIRCUITFOR
                                                couJt'MPEALS
s19
                                                SEP 18Z01£
                                                  JAN HORBALY
                                                       amK